                                           Case 4:21-cv-03464-HSG Document 8 Filed 05/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STRIKE 3 HOLDINGS, LLC,                               Case No. 21-cv-03464-HSG
                                   8                       Plaintiff,                          ORDER GRANTING EX PARTE
                                                                                               APPLICATION FOR LEAVE TO
                                   9                v.                                         SERVE SUBPOENA BEFORE RULE
                                                                                               26(F) CONFERENCE
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 24.5.198.67,                                  Re: Dkt. No. 7
                                  11
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third-party subpoena

                                  14   prior to the Federal Rule of Civil Procedure 26(f) conference. Dkt. No. 7. Having considered

                                  15   Plaintiff’s application, the Court ORDERS as follows:

                                  16           1.        Plaintiff has established that “good cause” exists for it to serve a third-party

                                  17   subpoena on Comcast Cable (the “ISP”) under Federal Rule of Civil Procedure 45. See, e.g.,

                                  18   UMG Recording, Inc. v. Doe, 2008 WL 4104214, *4 (N.D. Cal. 2008); Arista Records LLC v.

                                  19   Does 1–19, 551 F. Supp. 2d 1, 6–7 (D.D.C. 2008); see also Strike 3 Holdings, LLC v. Doe, No.

                                  20   17-CV-07051-LB, 2018 WL 357287, at *2 (N.D. Cal. Jan. 10, 2018).

                                  21           2.        Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to

                                  22   provide Plaintiff with the true name and address of the Defendant John Doe to whom the ISP

                                  23   assigned an IP address as detailed in complaint and as listed in the case caption. Plaintiff shall

                                  24   attach a copy of this Order to any such subpoena.

                                  25           3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any

                                  26   other service provider that is identified in response to the subpoena as a provider of Internet

                                  27   services to Defendant.

                                  28
                                            Case 4:21-cv-03464-HSG Document 8 Filed 05/25/21 Page 2 of 3




                                   1           4. If the ISP qualifies as a “cable operator,” defined by 47 U.S.C. § 522(5), as any person

                                   2                or group of persons:

                                   3                          (A)     who provides cable service over a cable system and directly or

                                   4                                  through one or more affiliates owns a significant interest in such

                                   5                                  cable system, or

                                   6                          (B)     who otherwise controls or is responsible for, through any

                                   7                                  arrangement, the management and operation of such a cable system,

                                   8   it shall comply with 47 U.S.C. § 551(c)(2)(B), which in turn states:

                                   9

                                  10                   A cable operator may disclose such [personal identifying] information if the

                                  11                   disclosure is . . . made pursuant to a court order authorizing such disclosure, if the

                                  12                   subscriber is notified of such order by the person to whom the order is directed.
Northern District of California
 United States District Court




                                  13

                                  14   by sending a copy of this Order to the Defendant.

                                  15           5.      Plaintiff may only use the information disclosed in response to a Rule 45 subpoena

                                  16   served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set forth in its

                                  17   complaint.

                                  18          Additionally, under Rule 26(c), the Court may sua sponte grant a protective order. See

                                  19   Strike 3 Holdings, 2018 WL 357287, at *3. Because the ISP subscriber(s) may not be the

                                  20   individual(s) who infringed Plaintiff’s copyright, and because of the potential embarrassment

                                  21   associated with being publicly accused of illegally downloading adult motion pictures, the Court

                                  22   issues a limited protective order in this case: To the extent that the ISP releases any name or other

                                  23   personal identifying information regarding Defendant to Plaintiff, such information shall be

                                  24   treated as confidential and shall not be publicly disclosed until Defendant has had the opportunity

                                  25   to file a motion with this Court to proceed anonymously and the Court has ruled on that motion.

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                           Case 4:21-cv-03464-HSG Document 8 Filed 05/25/21 Page 3 of 3




                                   1          If Defendant fails to file a motion for leave to proceed anonymously within 30 days after

                                   2   his or her information is disclosed to Plaintiff, this limited protective order will expire.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 5/25/2021

                                   5                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
